Title: General Orders, 12 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 12th 1775
Parole, Falmouth.C. Sign, Worcester.


The Adjutant General will deliver at orderly time, a certain number of printed returns, to the Adjutant of each regiment; so that no excuse can for the future be admitted, for not making regular and exact Returns when demanded; as it is only filling up the Blanks, with the Numbers proper to be placed in them. The Commander in Chief will not for the future, admit of any palliative for making a false return, and is resolved, to bring any Officer of what Rank soever, to a Court Martial who is found delinquent.
When any Trumpeter, or Flagg of Truce, is sent from Boston, or any Post occupied by the Enemy; they are to be stop’d by the first Sentry they are permitted to approach, who is to call for the Serjeant of the Guard, who will conduct them to the Officer of his guard, and such Trumpeter, or Flagg of Truce, is not

to be allowed to stir one step beyond that Guard. The Officer commanding the Guard, will send any Letters or Messages brought from the enemy, immediately to the Commander in Chief, and no other person.
A General Court Martial of the Line to sit at Head Quarters, in Cambridge, to morrow morning at Nine OClock, to try Col. Scammons of the Massachusetts Forces accused of “Backwardness in the execution of his duty, in the late Action upon Bunkers-hill.” The Adjutant of Col. Scammons regiment, to warn all Evidences, and persons concern’d to attend the court.
Col. Nixon president of the above Court.
